Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Amber Mullins, NP,
(PTAN: 403844Y PPS, 403844YPPZ, 403844 YP9B)
Petitioner,
v.
Centers for Medicare & Medicaid Services
Docket No. C-16-77
Decision No. CR4528

Date: February 9, 2016

DECISION

I sustain the determination of a Medicare contractor to assign an effective Medicare
participation date of March 31, 2015, to Petitioner, Amber Mullins, NP.

I. Background

Petitioner filed a hearing request challenging her effective Medicare participation date.
She seeks an effective participation date of either September 1, 2014 or December 1,
2014. CMS moved for summary judgment. With its motion it filed proposed exhibits
that are identified as CMS Ex. 1 - CMS Ex. 17. Petitioner opposed the motion. She filed
two unidentified exhibits consisting of a record of payroll checks and a list of patients
that Petitioner asserts that she treated. I identify these exhibits as P. Ex. 1 and P. Ex. 2,
respectively. I receive both parties’ exhibits into the record.

Although CMS styled its brief as a motion for summary judgment it is unnecessary that I
treat it as such. Neither CMS nor Petitioner has offered the testimony of any witnesses.
Therefore, I decide the case based on the parties’ written exchanges.
IL. Issue, Findings of Fact, and Conclusions of Law
A. Issue

The issue is whether the Medicare contractor appropriately assigned an effective
participation date to Petitioner of March 31, 2015.

B. Findings of Fact and Conclusions of Law

The effective participation date of a Medicare supplier such as Petitioner is governed by
regulation. 42 C.F.R. § 424.520(d). The regulation provides that the effective
participation date shall be the later of the following: the date when the supplier submits a
participation application that is subsequently approved, or the date when the supplier
begins practicing at a new practice location.

In this case Petitioner submitted three applications to participate in Medicare: an
application that is dated September 1, 2014; a second application that is dated December
1, 2014; and a third application that was received by the contractor on March 31, 2015.
The contractor did not receive the first two applications until January 7, 2015. CMS Ex.
7; CMS Ex. 8; CMS Ex. 13 at 2.

The contractor rejected Petitioner’s first two applications because they were incomplete
and Petitioner did not provide requested supplemental information. CMS Ex. 7; CMS
Ex. 8; CMS Ex. 13 at 2; CMS Ex. 16; CMS Ex. 17. Petitioner does not challenge the
contractor’s rejection of either of these applications. She offers neither evidence nor
argument to suggest that the contractor rejected them incorrectly. The contractor
eventually accepted the third application and assigned Petitioner an effective participation
date of March 31, 2015, because it had “subsequently approved” the application that it
had received on that date.’

The foregoing facts establish the contractor’s determination to be correct. The earliest
effective participation date that the contractor could have assigned to Petitioner was
March 31, 2015, based on the contractor’s acceptance of the application that it received
on that date. The contractor could not assign Petitioner an effective date based on either
of Petitioner’s previously filed applications because those applications undisputedly were
incomplete and were ultimately rejected by the contractor when Petitioner failed to
provide requested supplemental information.

Petitioner essentially makes equitable arguments in support of her contention that she
should be assigned an earlier effective participation date than March 31, 2015. She

' As a consequence, Petitioner was entitled to claim reimbursement for Medicare items
or services that she provided beginning on March 1, 2015. 42 C.F.R. § 424.521.
argues that: she provided appropriate medical care to patients, including beneficiaries
prior to March 1, 2015; that her employer has a history of complying with CMS
requirements and that it did not receive a “timely notice” of a missing form; and that
Petitioner had intended all along to be “credentialed” for participation in Medicare as of
September 2014. Essentially, Petitioner asserts that she acted in good faith, that any
errors that were made in filing the applications were unintentional, and that it would be
inequitable to deny her reimbursement for legitimate services that she provided to
beneficiaries.

As a general rule I do not have the authority to consider equitable arguments. More
important, however, is that Petitioner has provided me with no evidence or argument that
suggests that the contractor incorrectly applied the requirements of 42 C.F.R.

§ 424.520(d) to the facts. To reiterate: Petitioner did not file an application until March
31, 2015 with the contractor that the contractor was able to accept. In light of that and
the regulation’s requirements, the contractor was required to assign a March 31, 2015
effective participation date to Petitioner.

/s/
Steve T. Kessel
Administrative Law Judge

